Citation Nr: 0914326	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The Board remanded the case to the RO in December 2007 in 
part to obtain additional medical records of treatment the 
Veteran received from the San Juan VA Medical Center and from 
the VA satellite clinic at the St. Luke's Hospital in Ponce, 
Puerto Rico, dated from 1981 to 1993.  The RO sent a letter 
to the VA Caribbean Healthcare System in January 2008, and 
again in March, August, and December 2008, requesting such 
records, but no response was received.  Some records from St. 
Luke's Hospital were received in August 2008, but there are 
not records from the San Juan VAMC.  The RO must request the 
records until a response providing the records or indicating 
there are none available is received.  38 C.F.R. § 3.159 
(2008).  The case is remanded to attempt to obtain those 
records.  RO compliance with a remand is not discretionary.  
If an RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's medical records of treatment 
from the San Juan VAMC and from the VA 
satellite clinic in Ponce, Puerto Rico, 
dated from 1981 to 1993.  The RO must 
receive a response providing the 
records or indicating that there are 
none available.  

2.  If after the receipt of additional 
evidence it is shown that another VA 
examination is necessary, then an 
appropriate examination should be 
scheduled.  

3.  Finally, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


